DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 3 March 2022.  Claims 1, 7, 8, 11 and 12 are currently pending, of which claim 1 is currently amended.  Claims 2-6, 9 and 10 have been cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0223727 to Oloman et al. (Oloman) in view of Foreign Patent Document No. WO 2013/157097 to Shitara (Shitara) and further in view of US Patent Application Publication No. 2017/0167038 to Hashiba et al. (Hashiba).
As to claim 1, Oloman teaches an electrochemical reaction cell comprising a reduction electrode (cathode) configured to reduce carbon dioxide, an oxidation electrode (anode) configured to oxidize water, a first flow path (cathode side through cell passage) arranged to face the cathode and in which gas containing carbon dioxide flows through so that the gas is in contact with the cathode, a second flow path (anode side through cell passage) arranged to face the anode and in which an electrolytic solution containing water (anolyte) flows so that the anolyte is in contact with the anode, and a diaphragm (membrane) provided between the cathode and the anode.  Oloman further teaches that the device comprises a carbon dioxide gas supply flow path connected to an inlet of the cathode side through cell passage (the first flow path) of the cell and a first gas and liquid discharge flow path connected to an outlet of the cathode side through cell passage of the cell (the first flow path).  Furthermore, Oloman teaches that the device comprises a liquid anolyte supply flow path connected to an inlet of the anode side through cell passage (the second flow path) and a second gas and liquid, oxygen and anolyte, discharge flow path connected to an outlet of the anode side through cell passage (the second flow path).   Oloman further teaches that the first gas and liquid discharge path comprises a first pressure regulator (PC) in the form of a flow rate control valve configured to regulate a pressure in the cathode side, thus the first flow path of the claims (Paragraph 0015, 0024, 0026, 0028-0038; Figure 1).  Oloman further teaches that the pressure in the cathode side is, for example, from 0.1 MPa to 1 MPa (100-1000 kPa) (Paragraph 0028).  Thus specifically teaching that the pressure regulator is capable of performing the functional language of “so that the pressure in the first flow path becomes 0.1 MPa or more and 6.4 MPa or less” (MPEP 2114).  Oloman further teaches that the apparatus comprises a product analysis detector (Paragraph 0052).  However, Oloman fails to further teach that the apparatus comprises a controller configured to control the pressure regulator based on a detection signal of the reaction product detector.  
However, Shitara also discusses the electrolytic reduction of carbon dioxide and teaches that product selectivity is dependent upon the pressure, and that in order to control the product selectivity the apparatus should comprise a controller interconnected with and controlling a product detector and pressure regulator and storing data for product selection and corresponding set point of pressure to achieve the desired product selection (Applicant Provided Translation, Pages 5-7, 10-12 and 17; Figures 1 and 2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Oloman with the addition of a controller interconnected with and controlling a product detector and pressure regulator and storing a pressure set point based on a desired product in order to allow for control of the pressure and control of the product generated from the electrolysis of carbon dioxide as taught by Shitara.  Thus a controller comprising all of a storage part, a determination part, and an output part to the pressure regulator as in the claim language.  
Oloman further teaches that the device comprises a voltage and current detector (voltmeter (V) and ammeter (A)), connected between the anode and cathode and thus capable of performing the functional language of “to detect continuously at least one of a voltage value and a current value of a current flowing between the reduction electrode and the oxidation electrode” (Paragraphs 0015 and 0053; Figure 1).  However, Oloman fails to further specifically teach that the voltmeter and ammeter are configured so as to indicate an amount and kind of substance produced at the reduction electrode, instead teaching, as discussed above, a downstream product analysis by a separate product detector (Paragraph 0052).  
However, Hashiba also discusses the electrolytic reduction of carbon dioxide in an apparatus comprising a voltage and current monitor and teaches that these monitors can be utilized to directly monitor the state of the reduction reaction as these values help to determine the product achieved by the electrolytic reaction (Paragraphs 0055, 0056, 0079 and 0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the current and voltage monitors of Hashiba as part of the product detection means of Oloman, thus connected to the controller for pressure regulation as discussed above, in order to further allow for control of the produced product as taught by Hashiba.
Thus an apparatus comprising a controller interconnected with a pressure controller, voltmeter and ammeter and capable of performing the functional language of “configured to detect continuously at least one of a voltage value and a current value of a current flowing between the reduction electrode and the oxidation electrode which indicates an amount and a kind of a substance produced at the reduction electrode”, “to store a request criterion of a detection signal of at least one of the voltage value and the current value detected by the voltage and current detector”  and “to determine whether the detection signal satisfies the request criterion”, and “to output a control signal to the fist pressure regulator so that the pressure in the first flow bath becomes 0.1 MPa or more and 6.4 MPa or less when the request criterion is not satisfied” (MPEP 2114).  
Furthermore, in addition to being capable of performing the functional language, it would have been obvious to one or ordinary skill in the art to actually operate the apparatus as claimed.  The normal operation of Shitara comprising a step of selecting a product, determining the pressure for the desired product based on stored information, and outputting a control signal to a pressure regulator to achieve this pressure.  Thus while, Shitara, taken alone, fails to specifically teach that the controller is configured to operate dynamically so that if the product detector detects a product other than what is desired the stored information would be analyzed and used to reset the pressure, in the continuous operation of Oloman, it would have been obvious to one of ordinary skill in the art at the time of filing to ensure that the controller operated in this manner in order to ensure that the pressure stayed in the desired range throughout the process, not just at the beginning, and ensure that the desired product is continuously produced throughout the process.  
As to claim 7, the combination of Oloman,  Shitara and Hashiba teaches the apparatus of claim 1.  Oloman further teaches that the apparatus comprises a second pressure regulator (PC) provided in the second gas and liquid discharge flow path on the anode side configured to regulate a pressure in the second flow path on the anode side of the cell (Paragraph 0054; Figure 1).
As to claim 8, the combination of Oloman, Shitara and Hashiba teaches the apparatus of claim 7.  As discussed above, the combination teaches that the first pressure regulator is connected to the controller.  Oloman further teaches that the second pressure regulator is an automatic pressure control valve, but fails to teach how this automatic control is achieved (Paragraph 0054).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the same control system for both valves, thus connecting the second pressure regulator to the controller.  Oloman further teaches that the pressure differential between the anode and cathode side is critical (Paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to ensure that the controller is configured so as to be capable of operating both valves to control the pressure difference to 0.5 MPa or less (MPEP 2114).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oloman, Shitara and Hashiba as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0017503 to Kaczur et al. (Kaczur).
As to claim 11, the combination of Oloman, Shitara and Hashiba teaches the apparatus of claim 1.  Oloman further teaches that the cathode and the anode are electrically connected to a power supply (DC supply) (Paragraph 0053).  However, Oloman fails to teach a specific type of power supply.  However, Kaczur also discusses the electrolytic reduction of carbon dioxide and teaches that the power source for the electrolytic reduction should comprise, for example, a solar power source in order to allow for the use of renewable energy (Abstract; Paragraph 0132).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a solar power source, a power source which converts light energy to electric energy, in order to allow for the use of renewable energy as taught by Kaczur.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oloman,  Shitara and Hashiba as applied to claim 1 above, and further in view of US Patent Application Publication No. 2004/0007476 to Tennakoon et al. (Tennakoon).
As to claim 12, the combination of Oloman, Shitara and Hashiba teaches the apparatus of claim 1.  Oloman further teaches that the cell comprises a stack including a first plate (10), at least a portion of the first flow path, for example the portion formed through gasket (9) and cathode feeder (8), the cathode (6), the membrane (5), at least a portion of the second flow path, for example the portion formed through the anode feeder (3) and the gasket (2), and a second plate (1) which are stacked in order (Paragraph 0016; Figure 2).  Oloman further teaches that the stack is electrically connected to a power source; however, fails to specifically teach how this electrical connection is made (Paragraph 0053).  However, Tennakoon also discusses stacked electrolysis cells and teaches that the power source can effectively be connected through making the end plates electrically conductive (Paragraph 0081; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art to make the first and second plates electrically conductive for current flow respectively to the cathode and the anode with the reasonable expectation of effectively providing the current to the cell stack as taught by Tennakoon.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but have not been found persuasive.  
Applicants have argued each reference separately and have not presented any arguments against the combination as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner maintains that Oloman teaches the structural features of the apparatus as claimed, as discussed above, and that Shitara renders obvious the inclusion of a controller configured to control the pressure regulator as claimed in response to product detection information in order to aid in control of the product and that Hashiba further renders obvious including current and ammeter measurements as a part of this product detecting mechanism in order to further allow for process control.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CIEL P Contreras/Primary Examiner, Art Unit 1794